          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 1 of 9




                                    IN THE UNITED STATES DISTRICT COURT
                                    FOR THE SOUTHERN DISTRICT OF TEXAS
                                             MCALLEN DIVISION


THE UNITED STATES OF AMERICA                                   §
Plaintiff                                                      §
                                                               §
                                                               §
v.                                                             §              CASE NO. 7-20-CV-009
                                                               §
5.840 ACRES OF LAND, MORE OR LESS,                             §
SITUATE IN STARR COUNTY, STATE                                 §
OF TEXAS; UNKNOWN HEIRS OF                                     §
PEDRO GARZA, ET AL,                                            §
Defendants                                                     §
                                                               §

                    DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE
                                   ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES DEFENDANT ROMAN CATHOLIC DIOCESE OF
BROWNSVILLE (hereinafter at times referred to as “Defendant”) and files this its original
answer under authority of Rule 71.1(e)(2) of the Federal Rules of Civil Procedure to the
UNITED STATES OF AMERICA’s Complaint in Condemnation, Declaration of Taking and
Notice of Condemnation and in support thereof would respectfully show as follows:

                RESPONSES TO COMPLAINT IN CONDEMNATION (DOCUMENT 1)

             1.            Defendant is without knowledge sufficient to form a belief as to the truth of the
                           allegations in section 1.

             2.            Defendant admits the allegations in section 2, subject to its objections and
                           defenses hereinafter.

             3.            Defendant is without knowledge sufficient to form a belief as to the truth of the
                           allegations in section 3.

             4.            Defendant is without knowledge sufficient to form a belief as to the truth of the
                           allegations in section 4.



DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                     Page 1
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 2 of 9




             5.            Defendant owns the full fee simple absolute title and estate to a certain tract of
                           land involved in this condemnation action, by a deed recorded in the Deed
                           Records of Starr County, Texas, filed for record on June 25, 2002 as document
                           number 2002-223498. The property owned by the defendant Diocese is the
                           surface only of 2.802 acres of land which is mostly cleared land reflected on the
                           schedules. Defendant does not own any interest in the other acreage which make
                           up part of this condemnation.

             6.            To the extent that number six requires an answer, Defendant objects to the extent
                           that said proposed condemnation and temporary taking does not justly
                           compensate Defendant for all the land being affected by the temporary taking and
                           does not compensate adequately. Said temporary assignable easement and
                           possession also will clearly interfere with the Defendant’s uninterrupted right to
                           continue to use its adjoining property for mass and other religious worship, and
                           the other facilities thereon. Defendant further objects and relies on all its defenses
                           set out hereinafter. The adjoining property to the property sought to be
                           condemned here is where Santa Rosa de Lima Catholic Church is located. There
                           is also a large building owned by the Diocese which serves as Religion classes for
                           children of the church and has a meeting room and kitchen. This building is used
                           for retreats and other services. There is also a parking lot to serve these properties.
                           Masses are held presently on Sunday and Tuesday and also on special religious
                           holidays.

                           Answering further from any date the possession is granted it should be much less
                           than 12 months to conduct the activities required by the government. In the event
                           that the government files a motion for immediate possession then the time period
                           for it to conduct its activities should be shortened significantly from the 12
                           months requested to a time period no longer than 2 months. Based upon
                           information and belief the activities to be done would not require a significant
                           amount of time. The Court should also require the government and any of its
                           agents, contractors, or assigns that go on the property to fully indemnify the
                           Defendant in the case of any claims for death or injuries to person or property.
                           The Court should require the Government contractors, agents and assigns have
                           adequate insurance to cover any claims that could be made for damages to person
                           or property while conducting activities on Defendant’s property.

             7.            To the extent that number seven requires an answer, Defendant objects to the
                           extent that said proposed condemnation and temporary taking does not justly
                           compensate Defendant for all the land being affected by the temporary taking and
                           does not compensate adequately for its take. Said temporary possession also will
                           interfere with the uninterrupted right to continue to use the adjoining property for
                           mass and other religious worship.



DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                           Page 2
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 3 of 9




             8.            Defendant asserts that it is the undivided fee simple surface owner of a certain
                           part of the land affected by this condemnation suit, that being 2.802 acres.

             9.            To the extent an answer is required, Defendant claims a full surface fee simple
                           absolute interest in the 2.802 acres of the property. To the extent that the Starr
                           County Tax Assessor Collector should be notified, the same can occur.

                  RESPONSES TO THE DECLARATION OF TAKING (DOCUMENT 2)
             1.            Defendant is without knowledge sufficient to form a belief as to the truth of the
                           allegations in section 1.

             2.            Defendant is without knowledge sufficient to form a belief as to the truth of the
                           allegations in section 2.

             3.            Defendant admits the allegations in section 3 as it pertains to the 2.802 acre tract
                           of the Diocese land only.

             4.            Defendant admits the allegations in section 4.

             5.            Defendant owns a full absolute fee simple surface estate in part of the land
                           involved in this condemnation action, by a deed recorded in the Deed Records of
                           Starr County, Texas filed for record on June 25, 2002 as document number 2002-
                           223498. This is 2.802 acres of land.

             6.            Defendant denies that the sum estimated is just compensation for the temporary
                           assignable easement being sought or condemned. Defendant asserts that the just
                           compensation is much greater and that the Plaintiff has not taken into the account
                           the entire effect on the entire tracts adjoining tract owned by the Diocese.
                           Pursuant to Rule 71.1(h)(1)(B), Federal Rules of Civil Procedure, Defendant
                           requests a trial by jury to establish the just and fair compensation for the land of
                           65.791 acres being temporarily taken or sought and for damages that may result
                           from the proposed temporary take.

             7.            Defendant asserts that it is absolute fee simple surface owner of part of the land
                           affected by this condemnation suit that being the 2.802 acres. To the extent that
                           the Starr County Tax Assessor Collector or other tax bodies should be notified,
                           then same can occur.

             8.            Defendant denies that best efforts were made to negotiate the acquisition of the
                           property interest sought prior to filing this condemnation action.

                                    DEFENDANTS’ OBJECTIONS AND DEFENSES


DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                        Page 3
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 4 of 9




       Pursuant to Rules 71.1(e)(2) Defendant sets out all the following as objections and/or
defenses to the complaint in condemnation and declaration for taking of a temporary assignable
easement on the 2.802 acres owned by this Defendant. Defendant would show the following:

             1.            To the extent that the proposed declaration of taking for survey and temporary
                           possession conflicts with the First Amendment of the United States Constitution
                           and the Defendant’s property and the uninterrupted right of Defendant to free
                           exercise of its Religion, Defendant objects to the taking. The First Amendment to
                           the Constitution of the United State of America which was ratified effective
                           December 15, 1791 reads in part as follows: “Congress shall make no law
                           respecting an establishment of religion, or prohibiting the free exercise thereof”…
                           Even the proposed temporary taking will certainly impede or interrupt the
                           Defendant’s right to exercise its freedom of religion. Defendant would further
                           assert that there can be no waiver of the First Amendment right concerning the
                           right to exercise its freedom of religion. Defendant would show that it is what is
                           called a public juridic person under the Code of Canon Law of the Roman
                           Catholic Church. See Canons 113 and 114. The purpose of a Diocese is to do the
                           mission of the church as set out in the Code of Canon Law. Purposes as noted in
                           Canon Law 114 pertain to works of piety, of the apostolate or of charity, whether
                           spiritual or temporal. Within a Diocese, the Diocesan Bishop is responsible for
                           the care of the Diocese and possesses all the ordinary, proper and immediate
                           power which is required for the exercise of his pastoral office within the Diocese.
                           See Canons 376 and 381. The Diocesan Bishop represents his Diocese in all
                           juridic affairs. See Canon 393.

                                    Answering further, Defendant would show that on the adjoining property
                           owned by the Diocese is a sacred building destined for divine worship to which
                           the faithful have a right of access for divine worship, especially its public
                           exercise. See Canon 1214. Any restriction or interference with the Diocese and
                           its faithfuls abilities to use the Santa Rosa de Lima Church would be in conflict
                           with the Canon Law of the Roman Catholic Church. This Court’s subject matter
                           jurisdiction over this suit may require the interpretation and application of
                           principles of Canon Law of the Roman Catholic Church. The First Amendment of
                           the United States Constitution, as applied to the States by the Fourteenth
                           Amendment, provides that Congress shall make no law respecting an
                           establishment of religion, or prohibiting the free exercise thereof U.S. Const.
                           Amends I, XIV. Thus, the Constitution mandates that government and religion
                           remain separate, and forbids the government from interfering with the right of
                           hierarchical religious bodies to establish their own internal rules and regulations
                           in certain situations. See Serbian E. Orthodox Diocese v. Millivojevich, 426 U.S.
                           696, 708-09, 724-25, 96 S. Ct. 2372, 2380, 2387-88, 49 L.Ed.2d 151 (1976).
                           Specifically, the First Amendments Religion Clauses protect the right of religious
                           organizations to control their internal affairs. Cannata v. Catholic Diocese of
                           Austin, 700 F. 3d 169, 172 (5th Cir. 2012). The First Amendment’s establishment
DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                       Page 4
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 5 of 9




                           and free exercise clauses together radiate a spirit of freedom for religious
                           organizations, and independence from secular manipulation or control, that places
                           matters of church government and administration beyond the purview of civil
                           authorities. McClure v. Salvation Army, 460 F.2d 553, 559-60 (5th Cir. 1972)
                           (citations omitted). The church autonomy afforded under the Constitution
                           protects the ability of religious organizations to be free from state interference in
                           matters of church government. Cannata v. Catholic Diocese of Austin, 700 F.3d
                           169, 172 (5th Cir. 2012) (internal quotations omitted). To the extent that
                           Plaintiff’s action will interfere in matters of church government involving that
                           sacred building, Defendant relies on the foregoing case law to prevent such
                           interference.

             2.            To the extent that the National Historic Preservation Act 54USCA section
                           300101, et.seq. requires federal agencies to decide if their projects may adversely
                           impact a historic property and cultural resource, and to the extent that the Act
                           applies herein, Defendant objects and requests that the Court require the Plaintiff
                           Government to comply with all aspects of this or any other statutes concerning
                           any activities that the Plaintiff may be allowed to perform on the proposed area to
                           be taken for temporary possession.

             3.            To the extent that the proposed declaration of taking violates the Religious
                           Freedom Restoration Act of 1993 codified at 42 USC section 2,000bb through 42
                           USC section 2,000bb-4 also known as RFRA, the Defendant would object to the
                           taking. In connection with this the Defendant would show that on an adjoining
                           property it has a church and church hall, where mass and other Catholic religious
                           services are conducted. The proposed temporary taking would significantly
                           impact these religious activities. The proposed area to be surveyed is close to the
                           Church noted hereinabove.

             4.            Defendant objects to the extent that the public purpose for which the interest in
                           the property is being taken exceeds the statutory authorization in Title 8 USCA,
                           section 1103(b) and note. Upon information and belief that statute provides for
                           reinforced fencing and also provides for the installation of additional physical
                           barriers, roads, lighting, cameras, and sensors to gain operational control of the
                           southwest border. To the extent that said public purpose noted by Plaintiff
                           exceeds or contradicts the statute and does not define related structures,
                           Defendant objects. Plaintiff has identified public purpose in Section 4 of the
                           Complaint in Condemnation; and Schedule B attached to the complaint and the
                           Declaration of Taking and Notice.

             5.            The amendments of Public Law 110-161, Div E, Title V, § 564, 121 Stat. 2090,
                           (enacted December 26, 2007) require that the construction of fencing by situated
                           “along the border”. Defendant objects to the taking of its land since it is neither
                           situated on or adjacent to the U.S. – Mexico border as defined by Article V of the
DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                         Page 5
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 6 of 9




                           Treaty of Guadalupe Hidalgo, and recognized by this Court in Amaya v. Stanolind
                           Oil & Gas, 62 F. Supp. 181, 194 (S.D. Tex.1945) and the Supreme Court in U.S.
                           v. Louisiana, 363 U.S. 1, 36, 48; 80 S. Ct. 961; 4 L.Ed. 2d 1025 (1960).
                           Defendant asserts that Plaintiff does not have authority under the enabling statute
                           to condemn Defendant’s property because it is outside of the scope of the
                           property authorized for condemnation by Congress. Answering further because of
                           the close proximity to some of the buildings in question to the areas to be
                           surveyed it would almost be impossible to place any “related structures” on the
                           Defendants property. Therefore, Defendant requests that it be clarified what the
                           other “related structures” are.

             6.            To the extent that the waiver published in the Federal Register on October 11,
                           2018 submitted by the Department of Homeland Security waiving several federal
                           statutes including various environmental statutes, Defendant objects to the extent
                           that this waiver could be in non compliance with federal law. Further to the extent
                           that any Court was to issue an injunction or restraining order against said waiver
                           and requiring the compliance with the various federal statutes listed in said waiver
                           submitted as document citation 83FR51472 found at pages 51472-51474 of the
                           Federal Register and reflected as documents number 2018-22063, Defendant
                           would join In any such request for injunction relief.

             7.            To the extent that the waiver published in the Federal Register on October 11,
                           2018 waives several statutes involving historical preservation acts possible burial
                           grounds or archeological sites, Defendant objects to the extent that this waiver can
                           be in noncompliance with Federal Law this would be specially true involving tract
                           RGV-MCS-2212 which as noted previously has had a chapel and other structures
                           there since at least 1865 and burials and other activities may have taken place
                           during this great expanse of years which should necessitate compliance with all
                           such statutes before any activities are allowed to take place on tract RGV-MCS-
                           2212.

             8.            To the extent that the Plaintiff may not have complied with all federal statutes
                           before declaring a public purpose, Defendant objects.

             9.            Plaintiff has failed to clearly identify whether its offer takes into consideration or
                           provides any damages separately to that portion of the property being used by the
                           Plaintiff, for its survey and other activities.

             10.           That the Plaintiff has failed to provide just and adequate compensation for all the
                           land being temporarily taken.

             11.           That the Plaintiff has failed to adequately consult under the consultation clause of
                           the note to Title 8 USCA, section 1103. Said negotiations should be a condition
                           prior to entry onto the property after the taking has been completed. Defendant
DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                          Page 6
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 7 of 9




                           acknowledges that the Plaintiff’s representatives consulted with the Defendant
                           and its attorney. As a result of these discussions there should of have been no
                           request for a temporary taking based on the religious activities that take place on
                           the property, the residence, library and other structures.

             12.           To that extent that parts of the Uniform Relocation Assistance and Real Property
                           Acquisition Policies Act of 1970, Title 42 USCA, sections 4601, et. seq. may
                           apply that the Plaintiff be required to comply with those provisions, before any
                           temporary possession or taking of a temporary assignable easement is allowed.

             13.           That any order of possession be done in compliance with Title 40 USCA, section
                           3114.

             14.           In the alternative, that the Court fix the time and the exact terms on which the
                           Plaintiff may take possession of the Defendant’s property.

             15.           Defendant requests a trial by jury as noted hereinabove pursuant to Rule
                           71.1(h)(1)(b) of the Federal Rules of Civil Procedure to determine, just
                           compensation of the land temporarily taken.

             16.           Defendant has not been provided with any documentation as to how the Plaintiff
                           arrived at the value in the offer or deposit made and Defendant objects to said
                           offer.

             17.           Answering further, Defendant reserves all rights it may have under Title 28
                           USCA, section 2412, the Equal Access to Justice Act to recover attorneys fees for
                           the condemnation. Also see USA vs. 329.73 acres of land, et. al., 704 F 2d
                           800(5th Cir.1983, en banc)

             18.           Defendant also reserves its right to receive additional interest on any final award
                           of compensation as provided for in Title 40 USCA, section 3116.

             19.           Defendant reserves its right to receive all adequate written notices which may be
                           required before any entry on to the Defendant’s land, which are being sought.
                           And in connection with this ask Defendant asks for that to be part of any terms
                           and conditions in any order of possession. This is especially important in light of
                           the activities taking place.

             20.           Public Law 110-161, Div E, Title V, § 564, 121 Stat. 2090, (enacted December
                           26, 2007), requires Plaintiff to “consult with the Secretary of the Interior, the
                           Secretary of Agriculture, States, local governments, Indian tribes, and property
                           owners in the United States to minimize the impact on the environment, culture,
                           commerce, and quality of life for the communities and residents located near the
                           sites at which such fencing is to be constructed.”(emphasis added) Plaintiff has
DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                       Page 7
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 8 of 9




                           failed to conduct meaningful consultation with the representatives of Defendant’s
                           community prior to filing this complaint in condemnation. Plaintiff’s failure to
                           conduct meaningful consultation deprives Plaintiff of any authority to engage in
                           temporary possession and condemnation of Defendant’s property at this time.

             21.           To the extent that the condemnation at this time does not conform with the
                           Uniform Appraisal Standards for Federal Land Acquisitions, Defendant objects.

             22.           To the extent that the proposed condemnation has failed to comply with all the
                           guidelines set out of the Department of Homeland Security’s Brochure entitled
                           Acquiring Real Property for Border Security Infrastructure in Support of the
                           Secure Border Initiative, Defendant objects.

             23.           Defendant further reserves the right to file additional objections or defenses to the
                           temporary taking by the Plaintiff, United States of America if circumstances
                           change, or any amendments are filed by the Plaintiff.

             WHEREFORE, Defendant Roman Catholic Diocese of Brownsville requests that:

             1.            Judgment be rendered denying Plaintiff’s right to condemn and obtain a
                           temporary assignable easement or for any other purpose on Defendant’s property.

             2.            In the alternative, if the property is taken under a temporary assignable easement
                           then this Honorable Court consider all the objections and defenses set out
                           hereinabove, before granting possession and place reasonable limitations on said
                           temporary possession. As requested herein above the Court should place
                           requirements for the Government and/or its agents, assigns, or contractors to fully
                           indemnify Defendant against any claims for any personal injury, death, or
                           property damage while conducting activities on the Defendant’s property which
                           would fully protect and indemnify the Defendant’s from such claims.

             3.            To the extent applicable, Defendant be allowed recovery of its expenses for
                           attorney fees in defending against this condemnation action pursuant to the
                           provisions therefore in the Uniform Relocation Assistance and Real Property
                           Acquisition Policies Act of 1970, 42 U.S.C. § 4654(a)(1) if applicable and to the
                           Equal Access to Justice Act, Title 28 USCA, section 2412, if applicable.

             4.            The Court grant Defendant such other and further relief as the Court deems
                           proper.

             5.            Defendant requests a trial by jury, pursuant to Rule 71.1(h) (1) (B) on the issue of
                           just and adequate compensation.



DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                                         Page 8
s:\dcg\diocese\B-104\Def-Orig-Ans
          Case 7:20-cv-00009 Document 13 Filed on 02/20/20 in TXSD Page 9 of 9




                                                  Respectfully submitted,
                                                  ROMAN         CATHOLIC  DIOCESE                 OF
                                                  BROWNSVILLE, Defendant

                                                  By:    /s/ David C. Garza
                                                         David C. Garza (Attorney in charge)
                                                         Texas State Bar No. 07731400
                                                         Southern District of Texas ID No. 3778
                                                         dgarza@garzaandgarza.com
                                                         GARZA & GARZA, L.L.P.
                                                         680 East St. Charles, Suite 300
                                                         P.O. Box 2025
                                                         Brownsville, Texas 78522-2025
                                                         Telephone: (956) 541-4914
                                                         Fax: (956) 542-7403
                                                         ATTORNEY FOR DEFENDANT

                                     CERTIFICATE OF SERVICE
             I hereby certify that on February 20, 2020, I electronically filed the foregoing original
answer by Defendant with the Clerk of the Court using the CM/ECF system which will send
notification to all counsel of record and that I emailed a copy to the following:

Roland D. Ramos                                                 email: roland.ramos@usdoj.gov
Assistant United States Attorney
Southern District of Texas No. 3458120
Texas Bar No. 24096362
1701 W. Bus. Highway 83, Suite 600
McAllen, Texas 78501
Tel.: (956) 618-8010
Fax: (956) 618-8016

                                                               /s/ David C. Garza
                                                                 David C. Garza




DEFENDANT ROMAN CATHOLIC DIOCESE OF BROWNSVILLE ORIGINAL ANSWER                               Page 9
s:\dcg\diocese\B-104\Def-Orig-Ans
